DETAILED ACTION

	NOTE: this Office Action includes new grounds of rejection that were not necessitated by amendment. Accordingly, this action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 06/06/2022 has been entered. The amendments canceled claim 5. Therefore, claims 1, 6-13 and 16-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered.
As an initial matter, applicant rightly states that “Claims 12-13 and 16-19 should no longer be withdrawn. These claims were amended in response to the non-final office action dated November 4, 2021 to be directed to a press brake assembly. Thus, these claims are directed to the elected invention.” Accordingly, said claims are no longer withdrawn are addressed below with prior art below.
Applicant also states that “Claim 1 has been amended to incorporate the limitations from claim 5, and claim 8 depends from claim 1. Thus, the rejections based on Denkmeier have been overcome.”
In response, the examiner disagrees since Denkmeier discloses the limitations of former claim 5, namely, that the crane comprises a workpiece handling mechanism (30, 37, fig. 2) attached to the second arm as shown in annotated fig. 2 of Denkmeier below. Nevertheless, Denkmeier is not being relied upon in this Office Action, but the examiner reserves the right to rely on Denkmeier later in prosecution, if necessary.

    PNG
    media_image1.png
    293
    472
    media_image1.png
    Greyscale

Annotated Figure 2 of Denkmeier

Regarding the rejection of claim 1 under 35 USC § 103, and particularly the combination of the Warneke and Naumann references, applicant argues that “The Examiner's position is unreasonable and incorrect.” And, “the Examiner is incorrect because there no reason to modify the structure disclosed in Warneke. The Examiner suggests that such a modification would have been obvious to one of ordinary skill in the art because the modification "reduces the amount of space required for operation of the press brake assembly." (Office Action at pp. 9-10). However, the Examiner is incorrect because one of ordinary skill in the art would understand that such a modification offers no benefit to the structure disclosed in Warneke.” And finally, “manipulator arm 5 disclosed in Warneke is configured to rotate (turn around) the metal sheet being worked to allow bending of both ends of the plate. (Warneke at col. 4, line 61 and col. 8, lines 5-11). There is no need for Warneke to include an additional rotational or pivoting axis as suggested by the Examiner.” (Remarks at pg. 7, last ¶).
In response, the argument is not persuasive. The fact that the manipulator arm 5 of Warneke is configured to rotate the metal sheet is the basis for the examiner’s rationale for adding an additional rotational or pivoting axis. The skilled artisan understands that a large amount of space is required to rotate a large metal sheet horizontally, which is why Warneke has the extendable cantilevered arm 47 (see figs. 2, 3), but if one first pivots the sheet (1) into a substantially vertical position and then rotates the sheet while in the vertical position then the amount of space required can be greatly reduced (e.g., the left side of cantilevered arm 47 can be omitted). Therefore, the examiner’s position is not unreasonable or incorrect, and the proposed modification does in fact provide a benefit.
Applicant further argues that “the Examiner states the following: Naumann is only relied to teach the concept of adding more degrees of freedom to a manipulator. The examiner is not proposing providing any of the structure of Naumann to Warneke, only modifying Warneke's existing structure to have a rotatable connection between the telescoping portion and the second arm” (pg. 7), and “assuming arguendo that the Examiner is correct regarding the alleged benefits of modifying the structure of Warneke, one of ordinary skill in the art would not have the knowledge to modify the structure in a manner other than disclosed by Naumann. The structure disclosed in Warneke must be replaced in order to make the modifications suggested by the Examiner - and there is no evidence of any structure that could be used to modify Warneke.” (pg. 8, ¶ 1).
In response, the argument is not persuasive. The MPEP 2141.03, quoting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), states that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”, and quoting Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988), states that the “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art”. The current prior art of record is sufficient to establish the level of ordinary skill in the manipulator arts at or before the time of applicant’s invention. And even though the examiner did not propose providing any particular structure of Naumann to Warneke, that does not necessarily mean that no parts from Naumann’s structure would be usable in the modification. Examiner contends that designing and developing different pivoting and/or rotatable connections between components is not a complex undertaking to the skilled artisans in the manipulator arts and, given Warneke and Naumann, a skilled artisan would readily envisage an appropriate means and method for modifying Warneke.
Claims 1, 6-13 and 16-20 stand rejected. See the current rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“telescoping portion” (claims 1, 12)
“workpiece handling mechanism” (claims 1, 16)
Said limitations are currently not being interpreted under 35 U.S.C. 112(f). If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f), applicant may (1) amend the claims to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claims do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 13: it is unclear if “the press brake machine” is intended to be additional to the “press brake” of claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warneke (US 5,528,818 A), in view of Moore, Jr. et al. (US 5,761,940 A) and Naumann et al. (US 2012/0282066 A1).
Regarding claim 1: Warneke discloses a press brake assembly comprising:
a press brake machine (figs. 5, 6) configured to process a work-piece (1);
a crane system (crane/manipulator 5, figs. 1-4) including a crane (49, fig. 2) with a crane body (upper portion of 52), wherein the crane is configured to carry the work-piece into a position to be worked on by the press brake machine (see fig. 2 and the Abstract);
a controller configured to control the movement of press brake machine and the crane to process the work-piece (col. 6, lns. 41-46 and col. 7, lns. 13-20);
wherein the crane (49) comprises a telescoping portion (lower portion of 52, and 55, fig. 2 and col. 7, ln. 15), wherein the telescoping portion is configured to move along a longitudinal axis of the crane body (see the vertical directional arrow in fig. 2);
wherein the telescoping portion comprises a first arm (lower portion of 52) configured to rotate along a first axis (48) parallel to the longitudinal axis of the crane body (upper portion of 52) (fig. 2 and col. 6, lns. 55-57);
wherein the telescoping portion comprises a second arm (55) located at the base of the telescoping portion; and
the crane comprises a work-piece handling mechanism (clamping chucks 56, fig. 2) attached to the second arm (55).
Warneke is silent regarding a movable gauge configured to position the work-piece adjacent the press brake machine, and a controller configured to control the gauge.
However, Moore teaches a press brake assembly comprising a movable gauge (24, fig. 5) for positioning a work-piece (16) adjacent a die (19) of a press brake machine (10, fig. 1). Moore teaches the gauge allows the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece (col. 4, lns. 14-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with a movable gauge to position the work-piece adjacent to the press brake machine, thereby allowing the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece, as taught by Moore.
Moore also teaches that the gauge includes a controller (124, fig. 8A) configured to control the gauge (col. 7, lns. 56-57), and a main controller (interface 40, fig. 1) that cooperates with the controllers (42, 44) of the press brake (10), robotic manipulator (12), and the gauge [see fig. 1; col. 3, lns. 12-14 and col. 4, lns. 18-21). Moore further teaches it is “a further object…to provide several improved sensor-based motion control mechanisms for facilitating the accurate control of movement of a robot manipulator and a press brake (and other components) in a bending workstation environment” (col. 4, lns. 27-31). The robotic manipulator of Moore corresponds to the crane manipulator of Warneke as they provide a same function of feeding the work-piece to the press.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with the control system of Moore configured to control the movement of the press brake machine, the crane, and the gauge to process the work-piece, thereby providing Warneke with improved motion control for facilitating automated and accurate control of movement of components of the press brake assembly, as taught by Moore.
Warneke is also silent regarding the second arm being configured to rotate about a second axis perpendicular to the first axis; and wherein the first axis and the second axis intersect.
However, Naumann teaches a manipulator (14, fig. 1) configured for use with presses (10, 12) to manipulate a work-piece and comprising a first arm (40) configured to rotate about a first axis (see figs. 4, 5A, the first axis being a vertical axis of the body 36 of the manipulator, which is parallel to the axis A0), and a second arm (70, 72, figs. 4, 7) configured to rotate about a second axis (A2) perpendicular to the first axis. Naumann teaches that more degrees of freedom allow the work-piece to be turned and pivoted freely in relatively tight spaces (¶ [0011]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warneke such that the second arm is configured to rotate about an axis perpendicular to the first axis, thereby configuring Warneke with more degrees of freedom in order to rotate and pivot the work-piece in relatively small spaces, as taught by Naumann, which reduces the amount of space required for operation of the press brake assembly. The proposed modification results in Warneke being configured such that the first and second axes intersect.
Regarding claim 7, which depends on claim 1: Warneke discloses the work-piece handling mechanism comprises a clamp (clamping chucks 56, fig. 2) configured to selectively attach to the work-piece (see fig. 2).
Regarding claim 9, which depends on claim 1: Warneke discloses the crane system further comprises a plurality of crane supports (22, 44, fig. 4) configured to suspend the crane (49) by suspending a lateral rail (47).
Regarding claim 10, which depends on claim 9: Warneke discloses the crane system further comprises a lateral rail (47, fig. 2) suspended by the crane supports (22, 44), wherein the lateral rail is configured to guide the crane (49) to move in a lateral direction (left and right as view in fig. 2) relative to the press brake machine.
Regarding claim 11, which depends on claim 9: Warneke discloses the crane system further comprises a longitudinal rail (46, figs. 2-4) suspended by the crane supports (22, 44), wherein the longitudinal rail is perpendicular to the lateral rail (47) and is configured to guide the crane to move in a longitudinal direction (A, figs. 3, 4) relative to the press brake machine, wherein the longitudinal direction is perpendicular to the lateral direction (see fig. 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Moore and Naumann, and further in view of Sakurai (US 4,648,786 A).
Regarding claim 6, which depends on claim 5: Warneke is silent regarding the work-piece handling mechanism comprises suction cups configured to selectively attach to the work-piece. Instead, Warneke discloses clamping chucks (56, figs. 1, 2) configured to cooperate with fitting marks (reamed holes 1c, fig. 1) of the work-piece (1) (col. 4, ln. 48; col. 7, lns. 5-8).
However, Sakurai teaches a press brake assembly (fig. 1) comprising a work-piece handling mechanism (19, 20, figs. 1, 7) comprising suction cups (201, 202, 203, 204) configured to selectively attach to the work-piece (col. 4, lns. 44-47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping chucks of Warneke with suction cups, as taught by Sakurai, thereby allowing Warneke to process work-pieces that do not need fitting marks.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Moore and Naumann, and further in view Ringl (AT 11415 U1).
Regarding claim 8, which depends on claim 1: Warneke is silent regarding a tether connected to the first arm (lower portion of 52, fig. 2) and the crane body (upper portion of 52).
However, Ringl teaches a crane body comprising first and second arms and a tether (hydraulic lines 17) for operating a grab, i.e., a two-part excavator shovel (¶ [0034, lns. 6-7), connected to the first and second arms and the crane body (see annotated fig. 1 of Ringl below).

    PNG
    media_image2.png
    381
    775
    media_image2.png
    Greyscale

Annotated Figure 1 of Ringl


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with a tether (hydraulic lines) connected to the first and second arms and the crane body, thereby providing means for operating the clamping chucks 56 (fig. 2 of Warneke), as taught by Ringl.
Claims 12, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Naumann.
Regarding claim 12: Warneke discloses a press brake assembly including a press brake machine (figs. 5, 6) and a crane system, the crane system (crane/manipulator 5, figs. 1-4) comprising:
a crane (49, fig. 2) comprising a crane body (upper portion of 52);
a plurality of crane supports (22, 44, fig. 4) configured to suspend the crane (49);
a lateral rail (47, fig. 2) suspended by the crane supports (22, 44), wherein the lateral rail is configured to guide the crane (49) to move in a lateral direction (left and right as view in fig. 2);
a longitudinal rail (46, figs. 2-4) suspended by the crane supports (22, 44), wherein the longitudinal rail is perpendicular to the lateral rail (47) and is configured to guide the crane to move in a longitudinal direction (A, figs. 3, 4); wherein the longitudinal direction is perpendicular to the lateral direction (see fig. 3); and
wherein the crane (49) comprises a telescoping portion (lower portion of 52, and 55, fig. 2 and col. 7, ln. 15), wherein the telescoping portion is configured to move along a longitudinal length of the crane body (see the vertical directional arrow in fig. 2);
wherein the telescoping portion comprises a first arm (lower portion of 52) configured to rotate about a first axis (48) parallel to the longitudinal axis of the crane body (upper portion of 52) (fig. 2 and col. 6, lns. 55-57); and
wherein the telescoping portion comprises a second arm (55) located at the base of the telescoping portion; and
the crane comprises a work-piece handling mechanism (clamping chucks 56, fig. 2) attached to the second arm (55).
Warneke is silent regarding the second arm being configured to rotate about a second axis perpendicular to the first axis; and wherein the first axis and the second axis intersect.
However, Naumann teaches a manipulator (14, fig. 1) configured for use with presses (10, 12) to manipulate a work-piece and comprising a first arm (40) configured to rotate about a first axis (see figs. 4, 5A, the first axis being a vertical axis of the body 36 of the manipulator, which is parallel to the axis A0), and a second arm (70, 72, figs. 4, 7) configured to rotate about a second axis (A2) perpendicular to the first axis. Naumann teaches that more degrees of freedom allow the work-piece to be turned and pivoted freely in relatively tight spaces (¶ [0011]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warneke such that the second arm is configured to rotate about an axis perpendicular to the first axis, thereby configuring Warneke with more degrees of freedom in order to rotate and pivot the work-piece in relatively small spaces, as taught by Naumann, which reduces the amount of space required for operation of the press brake assembly. The proposed modification results in Warneke being configured such that the first and second axes intersect.
Regarding claim 13, which depends on claim 12: Warneke discloses the crane system is controlled by a controller of the press brake machine (col. 7, lns. 13-20).
Regarding claim 16, which depends on claim 12: the crane comprises a work-piece handling mechanism (clamping chucks 56, fig. 2) attached to the second arm (55).
Regarding claim 18, which depends on claim 16: Warneke discloses the work-piece handling mechanism comprises a clamp (clamping chucks 56, fig. 2) configured to selectively attach to the work-piece (see fig. 2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Naumann, and further in view of Sakurai.
Regarding claim 17, which depends on claim 16: Warneke is silent regarding the work-piece handling mechanism comprises suction cups configured to selectively attach to the work-piece. Instead, Warneke discloses clamping chucks (56, figs. 1, 2) configured to cooperate with fitting marks (reamed holes 1c, fig. 1) of the work-piece (1) (col. 4, ln. 48; col. 7, lns. 5-8).
However, Sakurai teaches a press brake assembly (fig. 1) comprising a work-piece handling mechanism (19, 20, figs. 1, 7) comprising suction cups (201, 202, 203, 204) configured to selectively attach to the work-piece (col. 4, lns. 44-47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping chucks of Warneke with suction cups, as taught by Sakurai, thereby allowing Warneke to process work-pieces that do not need fitting marks.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Naumann, and further in view Ringl.
Regarding claim 19, which depends on claim 12: Warneke is silent regarding a tether connected to the first arm (lower portion of 52, fig. 2) and the crane body (upper portion of 52).
However, Ringl teaches a crane body comprising first and second arms and a tether (hydraulic lines 17) for operating a grab, i.e., a two-part excavator shovel (¶ [0034, lns. 6-7), connected to the first and second arms and the crane body (see annotated fig. 1 of Ringl below).

    PNG
    media_image2.png
    381
    775
    media_image2.png
    Greyscale

Annotated Figure 1 of Ringl


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with a tether (hydraulic lines) connected to the first and second arms and the crane body, thereby providing means for operating the clamping chucks 56 (fig. 2 of Warneke), as taught by Ringl.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Roch et al. (US 4,084,424 A), Moore, and Naumann.
Regarding claim 20: Warneke discloses a press brake assembly comprising:
a press brake machine (figs. 5, 6) configured to process a work-piece (1);
a crane system (crane/manipulator 5, figs. 1-4) including a crane (49, fig. 2) with a crane body (upper portion of 52), wherein the crane is configured to carry the work-piece for the press brake machine (see fig. 2 and the Abstract);
a controller configured to control the movement of press brake machine and the crane to process the work-piece (col. 6, lns. 41-46 and col. 7, lns. 13-20);
wherein the crane (49) comprises a telescoping portion (lower portion of 52, and 55, fig. 2 and col. 7, ln. 15), wherein the telescoping portion is configured to move along a longitudinal axis of the crane body (see the vertical directional arrow in fig. 2);
wherein the telescoping portion comprises a first arm (lower portion of 52) configured to rotate along a first axis (48) parallel to the longitudinal axis of the crane body (upper portion of 52) (fig. 2 and col. 6, lns. 55-57); and
wherein the telescoping portion comprises a second arm (55) located at the base of the telescoping portion.
Warneke is silent regarding a plurality of gauges.
However, Roch teaches a press brake assembly (figs. 1, 2) comprising a plurality of gauges (14, 16) configured to position a work-piece for the press brake machine (col. 1, lns. 10-12), wherein at least one gauge of the plurality of gauges is located aft of the press brake machine and at least one other gauge of the plurality of gauges is located forward of the press brake machine (see fig. 2). And Moore teaches a press brake assembly (fig. 1) including a gauge (24, fig. 5) located aft of a press brake (10), and that the gauge allows the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece (col. 4, lns. 14-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with gauges located forward and aft of the press brake machine, as taught by Roch, thereby allowing the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece, as taught by Moore.
Moore also teaches the gauge includes a controller (124, fig. 8A) configured to control the gauge (col. 7, lns. 56-57), and a main controller (interface 40, fig. 1) that cooperates with the controllers (42, 44) of the press brake (10), robotic manipulator (12), and the gauge (col. 3, lns. 12-14 and col. 4, lns. 18-21). Moore further teaches it is “a further object…to provide several improved sensor-based motion control mechanisms for facilitating the accurate control of movement of a robot manipulator and a press brake (and other components) in a bending workstation environment” (col. 4, lns. 27-31). The robotic manipulator of Moore corresponds to the crane manipulator of Warneke as they provide the same function of feeding the work-piece to the press.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with the control system of Moore configured to control the movement of the press brake machine, the crane, and the gauges to process the work-piece, thereby providing Warneke with improved motion control for facilitating the accurate control of movement of components of the press brake assembly, as taught by Moore.
Warneke is also silent regarding the second arm being configured to rotate about a second axis perpendicular to the first axis; and wherein the first axis and the second axis intersect.
However, Naumann teaches a manipulator (14, fig. 1) configured for use with presses (10, 12) to manipulate a work-piece and comprising a first arm (40) configured to rotate about a first axis (see figs. 4, 5A, the first axis being a vertical axis of the body 36 of the manipulator, which is parallel to the axis A0), and a second arm (70, 72, figs. 4, 7) configured to rotate about a second axis (A2) perpendicular to the first axis. Naumann teaches that more degrees of freedom allow the work-piece to be turned and pivoted freely in relatively tight spaces (¶ [0011]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warneke such that the second arm is configured to rotate about an axis perpendicular to the first axis, thereby configuring Warneke with more degrees of freedom in order to rotate and pivot the work-piece in relatively small spaces, as taught by Naumann, which reduces the amount of space required for operation of the press brake assembly. The proposed modification results in Warneke being configured such that the first and second axes intersect. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753